i          •
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                             UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                   UNITED STATES OF AMERICA                              JUDGMENT IN A CRIMINAL CASE
                                        V.                               (For Offenses Committed On or After November I, 1987)
                  ADAN SANDOVAL-ROSALES (I)
                                                                            Case Number:          3:19-CR-01884-JLS

                                                                         Mavra L Garcia
                                                                         Defendant's Attorney
    USM Number                          74701-298
    • -
    THE DEFENDANT:
    l:ZI   pleaded guilty to count(s)         One of the Information
                                                                                                             [Ju~-
                                                                                                          c:a.r:'.:'-·.!<, :.....~~
                                                                                                                                        310,9
                                                                                                                                        , i- ,:._' 1 CCc;r-n
    D      was found guilty on count(s)
                                                                                                     sou··1 Ht:H1\' 0,s:
                                                                                                     ~-3v
                                                                                                                                                c.,;:_i~~~:e i
                                                                                                                                      '~~ i ,j,--

           after a plea ofnot guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


    Title and Section/ Nature of Offense                                                                                                        Count
    8:1324(a)(l)(A)(ii), (v)(II), (a)(l)(B)(i)-Transportation Of Certain Aliens For Financial Gain and                                            1
    and Aiding and Abetting




        The defendant is sentenced as provided in pages 2 through                  2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D      The defendant has been found not guilty on count( s)

    ~      Count(s)      Remaining count                           is          dismissed on the motion of the United States.

    ~      Assessment: $100.00 waived


    D      JVTA Assessment*: $

           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    ~   No fine                     •
                                  Forfeiture pursuant to order filed                                      , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                        June 28 20) 2
                                                                        Date of Imposition of S e n ~ ~
' .
' AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                ADAN SANDOVAL-ROSALES (1)                                                Judgment - Page 2 of2
 CASE NUMBER:              3:19-CR-01884-JLS

                                                    IMPRISONMENT
  The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
  Time Served (63 days)




  D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
  D     The court makes the following recommendations to the Bureau of Prisons:




  D     The defendant is remanded to the custody of the United States Marshal.

  D     The defendant must surrender to the United States Marshal for this district:
        D     at                             A.M.              on
        D     as notified by the United States Marshal.

        The defendant must surrender for service of sentence at the institution designated by the Bureau of
  D
        Prisons:
        D on or before
        D     as notified by the United States Marshal.
        D     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
  I have executed this judgment as follows:

        Defendant delivered on
                                 - - - - - - - - - - - - - to - - - - - - - - - - - - - - -
  at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                    3: 19-CR-0 1884-JLS
